IN THE COURT OF APPEALS OF NORTH CAROLINA

                                             2022-NCCOA-407

                                              No. COA21-796

                                             Filed 21 June 2022

     Alamance County, No. 20 JA 88

     IN RE: R.J.P.




              Appeal by Respondent-Mother from orders entered 17 September 2021 by

     Judge Kathryn W. Overby in Alamance County District Court. Heard in the Court

     of Appeals 10 May 2022.


              Jamie L. Hamlett, for Alamance County Department of Social Services,
              Petitioner-Appellee.

              Parker Poe Adams & Bernstein LLP, by Adam C. Setzer, for Guardian ad
              Litem.

              Anné C. Wright, for Mother-Appellant.


              WOOD, Judge.


¶1            Respondent-Mother (“Mother”) appeals from the trial court’s orders granting

     guardianship of her son Ryan1 to his paternal great aunt and uncle, Maria and Jordan




              1   A pseudonym is used to protect the identity of the minor child. See N.C.R. App. P.
     42(b).
                                                IN RE R.J.P.

                                               2022-NCCOA-407

                                              Opinion of the Court



     Turner (the “Turners”)2, and granting visitation rights with Ryan to his maternal

     grandparents, Elly and Charles Palmer (the “Palmers”)3. On appeal, Mother argues

     the trial court abused its discretion by 1) denying her visitation with Ryan, and 2) not

     granting co-guardianship of Ryan to the Turners and Palmers. After a careful review

     of the record and applicable law, we affirm in part the orders of the trial court and

     remand in part for an appropriate visitation plan.

                             I.   Factual and Procedural Background

¶2            Mother and Father began a romantic relationship, and together, the couple

     had Ryan on July 22, 2014. In 2014, the Alamance County Department of Social

     Services (“DSS”) received a report of a domestic violence incident between Mother

     and Father while Ryan was present.                 During the investigation, DSS became

     concerned Father was “aggressive in his behaviors towards . . . Mother[.]” DSS was

     also concerned both parties were engaging in substance abuse. Ultimately, DSS

     closed the case as Services Recommended when Mother voluntarily returned to a

     residential treatment program.             DSS recommended Mother “complete the full

     treatment program; seek counseling for domestic violence; and have no further

     contact with Respondent Father.”



              2   Pseudonyms are used to protect the identity of the minor child. See N.C.R. App. P.
     42(b).
              3   Pseudonyms are used to protect the identity of the minor child. See N.C.R. App. P.
     42(b).
                                        IN RE R.J.P.

                                       2022-NCCOA-407

                                      Opinion of the Court



¶3         Approximately three years later, DSS received another report concerning

     Ryan. The report alleged Ryan was injured during an automobile accident that

     occurred because Mother was driving while under the influence of cocaine, marijuana,

     amphetamines, opiates, and benzos. Mother drove off of a bridge, landing in the

     water below. Ryan and Mother were able to climb up to safety, but Ryan “suffered a

     skull fracture, hematoma to the forehead and abrasion to the left upper shoulder.”

¶4         In response to this report, DSS found the family to be in need of services and

     transferred the case to In-Home Services in New Hanover County on August 11, 2017.

     On August 23, 2017, the New Hanover County Department of Social Services

     (“NHCDSS”) received a report regarding Ryan. This report alleged Mother was

     driving under the influence with Ryan in the car and was giving Ryan Benadryl to

     make him sleep. A few days later, NHCDSS created an initial plan for Mother to

     receive Substance Abuse and Mental Health treatment and for Ryan to begin

     receiving therapy services.

¶5         On October 27, 2017, Father notified NHCDSS he was concerned about

     Mother’s behaviors. When NHCDSS spoke with Mother, she admitted to have been

     using cocaine, heroin, and Percocet in Ryan’s presence. Four days later, Mother and

     Father decided to place Ryan with the Palmers. On November 28, 2017, Mother also

     moved into the Palmer’s home. NHCDSS verified the move the next day, and the In-

     Home Services case was then transferred back to Alamance County. On August 16,
                                        IN RE R.J.P.

                                       2022-NCCOA-407

                                      Opinion of the Court



     2018, NHCDSS closed its In-Home Services case.

¶6         Eight days later, Alamance County DSS received another report concerning

     Ryan. This report alleged Mother was under the influence of methamphetamines

     and driving with Ryan in the vehicle. The report also alleged Mother had assaulted

     Elly Palmer while Ryan was present. As a result, a safety plan was developed and a

     50-B domestic violence protective order was granted against Mother. Meanwhile,

     Ryan continued to live with the Palmers. After the 50-B protective order expired,

     Mother moved back in with Elly Palmer. Shortly thereafter, DSS closed the case with

     services recommended for mental health and substance abuse treatment.

¶7         On February 18, 2020, DSS received a new report regarding Ryan. This report

     alleged Mother was acting erratic, “off her rocker[,]” and was tearing up the house.

     Both Father and Ryan were present during this incident.        Because of Mother’s

     behavior, Father and Ryan were forced to vacate the house and “did not have a place

     to stay.” The report further alleged DSS had concerns Ryan may have neurological

     problems but that Mother and Father continued to deny or minimize any potential

     mental health needs Ryan may have.

¶8         On April 20, 2020, DSS determined the family was in need of services and

     transferred the case to In-Home Services to address 1) Mother’s and Father’s mental

     health needs and substance abuse, 2) continuing relationship discord between the

     parties, and 3) Ryan’s mental health needs. Sometime afterwards, Father moved to
                                           IN RE R.J.P.

                                         2022-NCCOA-407

                                        Opinion of the Court



       Wilmington, North Carolina.

¶9           On May 5, 2020, the Alamance County Sheriff’s Office received a call about a

       suspicious person walking in the road, staggering, and flashing a flash light outside

       of the power plant in Graham, North Carolina. Deputy Stone responded to the scene

       and observed Father staggering and holding a flashlight. Deputy Stone transported

       Father back to the couple’s residence. On the way, Father told Deputy Stone there

       was a shotgun inside the residence and that Mother was a felon. Upon arrival,

       Deputy Stone received consent to search the residence and discovered on the floor of

       the residence an un-locked, loaded shotgun within Ryan’s access. Corporal T. Ray

       and Detective Wood also responded to the residence.           Mother was arrested

       subsequent to the search and charged with possession of a weapon by a felon and

       child abuse. DSS received a report of this incident the following day and promptly

       conducted a pre-petition child family team meeting. There, it was agreed Ryan would

       stay with the Turners. Due to incarceration and the short notice of the meeting,

       Mother was not present at the meeting.

¶ 10         On May 7, 2020, DSS filed a juvenile petition alleging Ryan to be a neglected

       juvenile. The trial court entered a nonsecure custody order the same day, placing

       Ryan with the Turners. The trial court held two additional hearings regarding

       nonsecure custody of Ryan that same month. Mother remained incarcerated at the

       time of each hearing. After these hearings, the trial court entered orders continuing
                                            IN RE R.J.P.

                                           2022-NCCOA-407

                                          Opinion of the Court



       Ryan’s placement with the Turners. In each order, the trial court found “[t]hat it is

       not in the best interest of the juvenile to have visitation/contact with Respondent

       Mother due to her current incarceration.”

¶ 11         On July 15, 2020, the trial court conducted an adjudication and disposition

       hearing. Mother remained incarcerated as of the date of this hearing. By order

       entered August 4, 2020, the trial court adjudicated Ryan a neglected juvenile and

       continued his placement with the Turners. The order also contained the following

       relevant decrees:

                    7. That at this time, it is not in the juvenile’s best interest
                    to have visitation with the Mother due to her current
                    incarceration. However, she may write letters and send
                    them to the social worker to review and provide to the
                    juvenile.

                    8. That . . . [Mother] may call between 1:00 p.m. – 3:00 p.m.
                    twice a week. . . . [Mother] will be responsible for the cost
                    of telephone calls. Discussion must be age appropriate.
                    Phone contact must be supervised by the . . . [Turners] at a
                    high level of supervision (eyes and ears on). If child gets
                    distressed or upset, the . . . [Turners] can discontinue the
                    telephone calls.

                    9. That no discussions of the case should take place with
                    . . . [Ryan]. That if the phone calls are negatively
                    impacting the juvenile’s mental health, the calls will no
                    longer be permitted.

¶ 12         Thereafter, Mother was released from incarceration.             Meanwhile, Ryan

       continued to reside with the Turners. Maria Turner stated Ryan was “doing better”

       at his placement, “learning what ‘no’ means[]”; however, “some days are more difficult
                                             IN RE R.J.P.

                                            2022-NCCOA-407

                                           Opinion of the Court



       than others in regards to his defiance, but he is adjusting well . . . .”

¶ 13         On October 6, 2020, the trial court entered a review and permanency planning

       order. The trial court found that Ryan had been diagnosed with “ADHD, Generalized

       Anxiety Disorder, Oppositional Defiance Disorder and Post-Traumatic Stress

       Disorder.” The trial court continued Ryan’s placement with the Turners, ordered a

       primary plan of reunification with a secondary plan of guardianship, and granted

       Mother one hour of supervised visitation per week. The Palmers also were granted

       “unsupervised visitation, to include overnight, and the first and third weekend . . . of

       the month from 6:00 p.m. on Friday until 6:00 p.m. on Sundays.”

¶ 14         On December 23, 2020, the trial court entered another review and permanency

       planning order that continued Ryan’s placement with the Turners, granted the

       Palmers unsupervised visitations every first and third weekend of each month, and

       granted Mother one hour of supervised visitation per week. A few months later, DSS

       filed a report with the trial court stating that Ryan “appears well bonded to each of

       his parents and his placement providers.” Ryan told DSS he enjoyed spending time

       with Elly Palmer and his parents but, at other times, also stated he does not want to

       go on the weekend visits to the Palmers’ residence.

¶ 15         On June 28, 2021, the trial court entered a review and permanency planning

       order changing Ryan’s primary plan to guardianship with a secondary plan of

       reunification. Another review hearing was scheduled for July 28, 2021 but continued
                                            IN RE R.J.P.

                                           2022-NCCOA-407

                                        Opinion of the Court



       until August 11, 2021, and DSS and the guardian ad litem filed reports with the trial

       court on August 11, 2021. DSS reported Ryan stated he “wants to live with his dad

       or the . . . [Turners] and does not wish to live with . . . [Elly Palmer].” Ryan had,

       occasionally, refused to visit Mrs. Palmer’s residence; however, a DSS social worker

       observed that Ryan seems to enjoy his visits when he did attend.        Elly Palmer

       informed DSS that she was “on disability due to Clinical Depression” and “takes

       medication to assist with her depression but feels that she won’t be sad anymore if

       . . . [Ryan] comes to live with her, as it will give her ‘something to do.’ ” The DSS

       report further detailed various instances during which the Palmers and Turners

       experienced discord regarding Ryan’s visitation, rearing, and transitioning between

       the Palmers’ and Turners’ residences. Notwithstanding, DSS and the guardian ad

       litem both recommended in their reports that the trial court appoint the Palmers and

       the Turners co-guardians of Ryan.

¶ 16         On August 11, 2021, the trial court held a review and permanency planning

       hearing. At the time of this hearing, Mother remained incarcerated with a projected

       release date of November 22, 2021. Ms. Lambert, the supervising social worker,

       testified at the hearing that there was a lot of animosity between the Palmers and

       Turners. She reported that the day prior, another social worker spoke with Elly

       Palmer to review DSS’s recommendation of the Palmers’ and Turners’ co-guardship

       of Ryan. According to Ms. Lambert, when Elly Palmer heard this recommendation,
                                            IN RE R.J.P.

                                           2022-NCCOA-407

                                         Opinion of the Court



       she became “very upset” and stated DSS “was being inappropriate, that this was the

       wrong statements.” Elly Palmer further told the social worker “we’ll just have to pray

       for them to die” so that she could acquire sole guardianship of Ryan. When the social

       worker told Elly Palmer these were inappropriate statements, she responded by

       laughing. Ms. Lambert explained, DSS was “very concerned that was, first of all, an

       inappropriate response.    We were also concerned that maybe there was some

       emotional instability there, and then, finally, we were concerned that was a very

       strong indicator that they would not be able to work together as co-parents.” Ms.

       Lambert reported DSS’s recommendation changed from the Palmers and Turners

       having co-guardianship of Ryan to granting the Turners sole guardianship of Ryan.

       The guardian ad litem agreed with the change in recommendation.

¶ 17          The trial court entered a permanency planning order on September 17, 2021,

       decreeing,

                    1. That legal and physical guardianship, in accordance
                    with N.C.G.S. § 7B-600, of . . . [Ryan] is granted to . . .
                    [Maria and Jordan Turner].

                    ...

                    3. That . . . [Ryan] will primarily reside with the . . .
                    [Turners] with visitation with the . . . [Palmers] every other
                    weekend.

                    ...

                    20. That, at this time, due to . . . [Mother’s] incarceration,
                    visitation is contrary to the best interest, health and safety
                                               IN RE R.J.P.

                                              2022-NCCOA-407

                                             Opinion of the Court



                      of the juvenile. That . . . [Mother] may send cards, letters
                      and other forms of written communication to the juvenile
                      through Mr. . . . [Turner]. That . . . [Mother] is permitted
                      to have a minimum of one telephone call a week with the
                      juvenile that is to be highly supervised by his placement
                      provider.   That . . . [Mother] is responsible for cost
                      associated with such communication. These calls shall be
                      at reasonable times not past 9:00 p.m. or before 8:00 a.m.
                      That the phone calls shall not unduly disrupt the juvenile’s
                      daily schedule. That all communication shall be age
                      appropriate and the mother shall not make promises to the
                      juvenile.

                      21. That during periods of their incarceration, it would not
                      be in the best interest for the juvenile to participate in
                      visitations with the parents due to the limitation of jail
                      visits and current COVID concerns.

       The same day, the trial court issued a guardianship short order granting

       guardianship of Ryan to the Turners.            The guardianship short order, likewise,

       granted guardianship of Ryan to the Turners and allowed the Turners to “disclose

       this order to third parties in order to show their legal authority over the minor child

       or otherwise promote and protect the best interests of the minor child[] . . . .” Mother

       filed a timely notice of appeal from both of these orders.4

                                     II.    Standard of Review

¶ 18         This Court reviews a permanency planning order to determine “whether there

       is competent evidence in the record to support the findings and the findings support




             4   Father did not appeal these orders.
                                            IN RE R.J.P.

                                           2022-NCCOA-407

                                          Opinion of the Court



       the conclusions of law.” In re J.C.S., 164 N.C. App. 96, 106, 595 S.E.2d 155, 161

       (2004) (citing In re Eckard, 148 N.C. App. 541, 544, 559 S.E.2d 233, 235 (2002)). The

       trial court’s findings of fact are conclusive on appeal if they are supported by

       competent evidence. In re Isenhour, 101 N.C. App. 550, 553, 400 S.E.2d 71, 73 (1991);

       see In re J.C.S., 164 N.C. App. at 106, 595 S.E.2d at 161; In re Weiler, 158 N.C. App.

       473, 477, 581 S.E.2d 134, 137 (2003). Whether the trial court’s findings of fact support

       its conclusions of law is reviewed de novo. In re A.S., 275 N.C. App. 506, 509, 853

       S.E.2d 908, 911 (2020).

¶ 19         “In choosing an appropriate permanent plan . . . the juvenile’s best interests

       are paramount.” In re J.H., 244 N.C. App. 255, 269, 780 S.E.2d 228, 238 (2015); see

       In re L.G., 274 N.C. App. 292, 297, 851 S.E.2d 681, 685 (2020) (“The purpose of a

       permanency planning hearing is to identify the best permanent plans to achieve a

       safe, permanent home for the juvenile consistent with the juvenile’s best interest.”

       (internal quotation marks omitted)).         Although “[w]e review a trial court’s

       determination as to the best interest of the child for an abuse of discretion[,]” In re

       J.H., 244 N.C. App. at 269, 780 S.E.2d at 238 (quoting In re D.S.A., 181 N.C. App.

       715, 720, 641 S.E.2d 18, 22 (2007)), we have also held the best interest determination

       is a conclusion of law and thus subject to a de novo standard of review. In re Helms,

       127 N.C. App. 505, 510-11, 491 S.E.2d 672, 675-76 (1997).

¶ 20         A trial court’s order regarding visitation rights is reviewed for an abuse of
                                              IN RE R.J.P.

                                             2022-NCCOA-407

                                         Opinion of the Court



       discretion. In re C.M., 273 N.C. App. 427, 432, 848 S.E.2d 749, 753 (2020); see In re

       I.K., 273 N.C. App. 37, 49, 848 S.E.2d 13, 23 (2020), aff’d, 377 N.C. 417, 2021-NCSC-

       60. “A trial court may be reversed for abuse of discretion only upon a showing that

       its actions are manifestly unsupported by reason or upon a showing that the trial

       court’s decision was so arbitrary that it could not have been the result of a reasoned

       decision.” In re C.M., 273 N.C. App. at 432, 848 S.E.2d at 753 (cleaned up) (quoting

       White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985)).

                                      III.     Discussion

¶ 21         Mother raises several issues on appeal; each will be addressed in turn.

       A. Guardianship

¶ 22         Initially, Mother contends the trial court abused its discretion by determining

       it was in Ryan’s best interest to appoint the Turners as his sole guardians. We

       disagree.

          1. Findings of Fact

¶ 23         Mother first argues finding of fact number 106 is not supported by clear and

       convincing evidence. This finding states, Ms. Palmer “is not a safe and appropriate

       person to have fulltime care and/or decision-making responsibility over the juvenile.”

       At the hearing, Ms. Lambert testified as to Ms. Palmer’s reaction and comments after

       being notified of DSS’s recommendation for co-guardianship. “She made statements

       . . . that the Department was being inappropriate, that this was the wrong
                                             IN RE R.J.P.

                                           2022-NCCOA-407

                                          Opinion of the Court



       statements.” Ms. Lambert further testified Ms. Palmer “also made statements that

       the . . . [Turners] were old and idiots, and . . . we’ll just have to pray for them to die

       so that she can get . . . [Ryan].” Ms. Lambert explained DSS was “very concerned

       that was, first of all, an inappropriate response. We were also concerned that maybe

       there was some emotional instability there, and then, finally, we were concerned that

       that was a very strong indicator that they would not be able to work together as co-

       parents.”

¶ 24         The trial court made the following unchallenged findings of fact relevant to

       finding of fact number 106:

                    48. . . . [Mrs. Turner] has shared that when . . . [Ryan] was
                    around two years old, she was changing his diaper and
                    Mrs. . . . [Palmer] was at her home and came over and
                    placed her hand over his mouth and nose when he was
                    wiggling around. There is no documentation of this
                    concern being shared with law enforcement or CPS at the
                    time of the incident.

                     ...

                    50. Recently[] . . . [Ryan] refused to go to Mrs. . . .
                    [Palmer’s] home and did not visit during the week of July
                    10. It was reported that during the recent attempted
                    transition, . . . [Ryan] refused to go to Mrs. . . . [Palmer’s]
                    home and ran around the house, having the adults chase
                    him. Both parties had varying views of the events that took
                    place, but both maintain that . . . [Ryan] refused to go with
                    the . . . [Palmers] and remained at the . . . [Turner’s] home.
                    Mrs. . . . [Palmer] stated that Mrs. . . . [Turner] yelled at
                    her that . . . [Ryan] was not going with her. Mrs. . . .
                    [Turner] reported that Mrs. . . . [Palmer] was pulling . . .
                                           IN RE R.J.P.

                                          2022-NCCOA-407

                                         Opinion of the Court



                    [Ryan] and trying to physically force him to go with her.

                    ...

                    60. On July 22, 2021, SW observed . . . [Ryan’s] transition
                    back to the . . . [Turner’s] home. When Mrs. . . . [Palmer]
                    exited the car, Mrs. . . . [Palmer] stated to SW, “early
                    morning for you”! [sic] SW replied, “I’m just working!”
                    Mrs. . . . [Palmer] asked SW where she worked. This
                    interaction was concerning as Mrs. . . . [Palmer] did not
                    appear to recognize SW, although Mrs. . . . [Palmer] has
                    met with SW multiple times and talks frequently on the
                    phone to SW.

                    ...

                    65. Mrs. . . . [Palmer] informed SW that she was on
                    disability due to Clinical Depression, stemming from the
                    loss of her two sons. Mrs. . . . [Palmer] stated that she
                    takes medication to assist with her depression but feels
                    that she won’t be sad anymore if . . . [Ryan] comes to live
                    with her, as it will give her “something to do.” This is an
                    inappropriate reason for a child to live with someone.

       Because none of these findings were challenged by Mother, they are binding on

       appeal. Isom v. Duncan, 279 N.C. App. 171, 2021-NCCOA-453, ¶ 1. Therefore, based

       upon Ms. Lambert’s testimony at the hearing, along with the additional findings of

       fact within the permanency planning order, we conclude competent evidence was

       presented to support finding of fact number 106.

¶ 25         To the extent Mother attempts to support her argument finding of fact number

       106 is not supported by competent evidence by offering alternative evidence, “[f]acts

       found by the judge are binding upon this court if they are supported by any competent
                                            IN RE R.J.P.

                                          2022-NCCOA-407

                                         Opinion of the Court



       evidence notwithstanding the fact that the appellant has offered evidence to the

       contrary.” Williams v. Williams, 261 N.C. 48, 56, 134 S.E.2d 227, 233 (1964) (first

       citing Mercer v. Mercer, 253 N.C. 164, 116 S.E.2d 443 (1960); then citing Briggs v.

       Briggs, 234 N.C. 450, 67 S.E.2d 349 (1951)); see Heatzig v. MacLean, 191 N.C. App.

       451, 454, 664 S.E.2d 347, 350 (2008). Thus, because we are holding today finding of

       fact number 106 is supported by competent evidence, we need not address Mother’s

       alternative evidence.

          2. Conclusions of Law

¶ 26         Because we hold finding of fact number 106 is supported by competent

       evidence, and Mother has not challenged any other finding of fact, we must determine

       whether the findings of fact support the trial court’s conclusion of law. Specifically,

       Mother contends the trial court’s conclusions of law numbers 20 and 24 are not

       supported by “clear, cogent, and convincing evidence.” Conclusion of law number 20

       provides, “[t]he current placement is appropriate and in the best interest of the

       juvenile.” Similarly, conclusion of law number 24 states, “[t]hat this Order is in the

       best interest of the juvenile and consistent with the juvenile’s health and safety.”

¶ 27         Under N.C. Gen. Stat. § 7B-906.1,

                    [t]he court may maintain the juvenile’s placement under
                    review or order a different placement, appoint a guardian
                    of the person for the juvenile pursuant to G.S. 7B-600, or
                    order any disposition authorized by G.S. 7B-903, including
                    the authority to place the child in the custody of either
                                            IN RE R.J.P.

                                           2022-NCCOA-407

                                          Opinion of the Court



                    parent or any relative found by the court to be suitable and
                    found by the court to be in the best interests of the juvenile.

       N.C. Gen. Stat. § 7B-906.1(i) (2021) (emphasis added). “[T]he fundamental principle

       underlying North Carolina’s approach to controversies involving child neglect and

       custody, to wit, [is] that the best interest of the child is the polar star.”   In re

       Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 251 (1984).

¶ 28         As we stated supra, we review a permanency planning order’s conclusions of

       law to determine whether they are supported by its findings of fact. In re J.T.S., 268

       N.C. App. 61, 67, 834 S.E.2d 637, 642 (2019); In re J.C.S., 164 N.C. App. at 106, 595

       S.E.2d at 161. Any unchallenged finding of fact is presumed to be supported by

       competent evidence and, thus, binding on appeal. Koufman v. Koufman, 330 N.C. 93,

       97, 408 S.E.2d 729, 731 (1991). In addition to the findings of fact stated supra, the

       trial court made the following findings of fact:

                    14. Freddie Omotosho5 testified and verbally amended the
                    recommendations in the written report to reflect a
                    recommendation of guardianship to the . . . [Turners] only
                    and visitation for the . . . [Palmers]. The change in the
                    recommendation is based [sic] the fact that . . . [Ryan] has
                    been with the . . . [Turners] for over one year, the . . .
                    [Turners] were hesitant to take on permanent care of . . .
                    [Ryan] due to their age but are now willing to provide
                    longer term care and on Ms. . . . [Palmer’s] inappropriate
                    reaction to the recommendation that she work with the . . .
                    [Turners], which makes it unlikely the . . . [Turners and


             5 Social Worker Freddie Omotosho was not present at the hearing. Ms. Lambert
       supervises Mr. Omotosho and assisted with the preparation of DSS’s report.
                       IN RE R.J.P.

                      2022-NCCOA-407

                     Opinion of the Court



Palmers] would be able to work together for the best
interest of the juvenile.

...

16. The Guardian ad litem testified and orally amended her
recommendations to be in alignment with the revised, oral
recommendations of the social worker.

...

33. . . . [Ryan] has continued to reside in the home of his
paternal relatives, Mr. and Mrs. . . . [Turner], since coming
into care in May 2020.

34. Apart from . . . [Ryan’s] reluctant behavior in visiting
Mrs. . . . [Palmer], the placement providers report no
concerns in the placement home and SW has observed a
loving and warm bond between . . . [Ryan] and the
placement providers.

...

42. SW has been able to observe . . . [Ryan] with his
parents, individually, as well as with the placement
providers during the life of the case. . . . [Ryan] appears
bonded to each of his parents and his placement providers.

43. . . . [Ryan] reports that he enjoys spending time with
his parents and with the placement providers.

44. . . . [Ryan] stated that he wants to live with his dad or
the . . . [Turners] and does not wish to live with Mrs. . . .
[Palmer].

45. Previously, Mrs. . . . [Turner] has stated that given the
ages of her and her husband that they cannot commit to
permanent placement of . . . [Ryan]. More recently, the . . .
[Turners] have stated that they are committed to providing
permanence for . . . [Ryan] and wish to be considered as
legal guardians.
                        IN RE R.J.P.

                       2022-NCCOA-407

                     Opinion of the Court



...

52. During this . . . [Child and Family Team meeting], all
parties were difficult to keep on track and often focused
topics on their indifferences with one another. The
facilitator had to redirect multiple times during the
meeting.

...

58. Mrs. . . . [Palmer] has stated that sometimes . . . [Ryan]
does refuse to come to her home but that after he is there,
they always have a great time.

...

67. In the fall of 2020, Mrs. . . . [Palmer] was struggling
with managing her depression but as of the spring of 2021,
has since become more stable and able to manage her
symptoms more effectively. The Department was able to
review her records and confirm compliance.

...

98. The . . . [Turners] have demonstrated for over one year
the ability to meet the needs of . . . [Ryan], financially,
emotionally and otherwise.

99. The . . . [Turners] express an understanding of the role
and responsibility of guardians and willingness to take on
that role.

100. The . . . [Turners and Palmers] have attempted to
work together but appear to have difficulty with
interactions. This will make it difficult for them to work
together to make decisions in the best interests of the
juvenile.

...

104. When the Department informed Ms. . . . [Palmer]
                                             IN RE R.J.P.

                                            2022-NCCOA-407

                                          Opinion of the Court



                    about a change in recommendation to grant joint
                    guardianship, the day prior to this hearing, Ms. . . .
                    [Palmer] stated that she would just have to pray that the
                    . . . [Turners] die. There have been some ongoing concerns
                    about Ms. . . . [Palmer’s] mental health. SW Omotosho
                    testified, that her actions regarding the recommendation
                    change appears to be a ‘clear indicator’ that she would not
                    be able to co-parent with the . . . [Turners] successfully.

¶ 29         We conclude these findings of fact support conclusions of law numbers 20 and

       24. Accordingly, we hold the trial court did not abuse its discretion by granting sole

       guardianship to the Turners and granting visitation only to the Palmers.

       B. Visitation

¶ 30         Mother next contends the trial court abused its discretion in denying her

       visitation with Ryan. We agree.

¶ 31         As a general rule, a parent has a “natural” and “legal” right to visit with his or

       her child and this should not be disturbed when awarding custody to another unless

       the parent’s conduct is such that this right is forfeited, or the exercise of this right

       “would be detrimental to the best interest and welfare of the child.” In re Custody of

       Stancil, 10 N.C. App. 545, 551, 179 S.E.2d 844, 849 (1971). Thus, when an order

       “removes custody of a juvenile from a parent, guardian, or custodian or that continues

       the juvenile’s placement outside the home[, the order] shall provide for visitation that

       is in the best interests of the juvenile consistent with the juvenile’s health and safety,

       including no visitation.” N.C. Gen. Stat. § 7B-905.1(a) (2021) (emphasis added); see
                                             IN RE R.J.P.

                                           2022-NCCOA-407

                                          Opinion of the Court



       also Routten v. Routten, 374 N.C. 571, 578, 843 S.E.2d 154, 159 (2020) (“[T]he trial

       court must apply the ‘best interest of the child’ standard to determine custody and

       visitation questions . . . .”), cert. denied, 141 S. Ct. 958, 208 L. Ed. 2d 495 (2020); In

       re Custody of Stancil, 10 N.C. App. at 552, 179 S.E.2d at 849.

¶ 32         “When the question of visitation rights of a parent arises, the court should

       determine from the evidence presented whether the parent by some conduct has

       forfeited the right or whether the exercise of the right would be detrimental to the

       best interest and welfare of the child.” In re Custody of Council, 10 N.C. App. at 552,

       179 S.E.2d at 849. If the trial court does not find the parent’s conduct has forfeited

       his or her visitation right, or that such right is detrimental to the child’s welfare and

       best interest, it “should safeguard the parent’s visitation rights by a provision in the

       order defining and establishing the time, place and conditions under which such

       visitation rights may be exercised.” Id.

¶ 33         We pause to note Mother, in her brief, specifically challenges finding of fact

       number 19, stating “[t]he trial court found that it was contrary to Ryan’s best interest

       and inconsistent with his health and safety to have visitation with Mother. (R p 385,

       FOF #19). The finding of fact is not supported by clear, cogent, and convincing

       evidence.” Our review of the record reveals finding of fact number 19 does not address
                                             IN RE R.J.P.

                                            2022-NCCOA-407

                                           Opinion of the Court



       visitation as cited by Mother’s brief.6 Rather, conclusion of law number 19 states,

       “[t]hat it is contrary to the best interest of the juvenile and inconsistent with the

       juvenile’s health and safety to have visitation with the Respondent Mother.” Thus,

       we presume Mother intended to challenge conclusion of law number 19 and, as such,

       shall review whether the trial court’s order findings of fact support its conclusion of

       law number 19. Accord State v. Holland, 230 N.C. App. 337, 344, 749 S.E.2d 464, 468

       (2013)

¶ 34            Here, the trial court found Mother does not remain available to the court, DSS,

       and guardian ad litem; is not actively participating in or cooperating with the plan,

       DSS, and guardian ad litem; and is “acting in a manner inconsistent with the health

       and safety of the juvenile.” It furthered that during the review period, the social

       worker “had very limited contact with . . . [Mother] due to her unknown whereabouts

       and incarceration[,]” and Mother was “sentenced to 9-20 months for . . . [a] probation

       revocation.” Based upon these findings of fact, we conclude conclusion of law number

       19 is supported by the findings of fact.

¶ 35            Here, the trial court ordered the following visitation plan between Mother and

       Ryan:



               Finding of fact number 19 states, “[t]he court has inquired and no one presents
                6

       information that the juvenile is a Mexican Minor or American Minor as defined in the
       Memorandum of Agreement between the Consulate general of Mexico in Raleigh and the
       Government of the State of North Carolina.”
                                            IN RE R.J.P.

                                           2022-NCCOA-407

                                          Opinion of the Court



                    20. That, at this time, due to . . . [Mother’s] incarceration,
                    visitation is contrary to the best interest, health and safety
                    of the juvenile. That . . . [Mother] may send cards, letters
                    and other forms of written communication to the juvenile
                    through Mrs. . . . [Turner]. That . . . [Mother] is permitted
                    to have a minimum of one telephone call a week with the
                    juvenile that is to be highly supervised by his placement
                    provider. That . . . [Mother] is responsible for cost
                    associated with such communication. These calls shall be
                    at reasonable times not past 9:00 p.m. or before 8:00 a.m.
                    That the phone calls shall not unduly disrupt the juvenile’s
                    daily schedule. That all communication shall be age
                    appropriate and the mother shall not make promises to the
                    juvenile.

                    21. That during periods of their incarceration, it would not
                    be in the best interest for the juvenile to participate in
                    visitations with the parents due to the limitation of jail
                    visits and current COVID concerns.

       Mother does not argue that her visitation should be not suspended while she is

       incarcerated; rather, she asserts the trial court made no findings regarding her

       visitation rights after she is released from prison. We agree.

¶ 36         Section 7B-905.1 provides the trial court “shall provide for visitation that is in

       the best interests of the juvenile . . . .” § 7B-905.1(a)(1). Our General Assembly’s use

       of the language “ ‘shall’ is a mandate to trial judges, and that failure to comply with

       the statutory mandate is reversible error.” In re Eades, 143 N.C. App. 712, 713, 547

       S.E.2d 146, 147 (2001) (citation omitted). Here, the trial court provided no guidance

       as to what visitation rights, if any, Mother has with Ryan upon her release from

       prison.
                                              IN RE R.J.P.

                                             2022-NCCOA-407

                                          Opinion of the Court



¶ 37         Indeed, the trial court was aware of Mother’s pending release as it found,

       Mother “was transferred to the NC Women’s Correctional Institution and anticipated

       to be released November 24, 2021.” The permanency planning order was entered

       approximately two months prior to November 24, 2021. Because Mother’s release

       from prison was imminent, the trial court should have provided for a visitation plan

       after her release that was in Ryan’s best interest. We are mindful of that fact that

       Mother’s projected release date will have long passed by the date of this opinion.

       Therefore, we remand to the trial court for further findings of fact regarding visitation

       between Mother and Ryan and an appropriate visitation schedule. In making the

       determination regarding an appropriate visitation schedule, the trial court may

       conduct a new hearing in order to examine the current circumstances of Ryan and

       Mother to determine what schedule is in the best interests of Ryan.

                                       IV.     Conclusion

¶ 38         For the foregoing reasons, we affirm the orders of the trial court granting

       guardianship to the Turners.        However, we remand the September 17, 2021

       permanency planning order to the trial court for further findings of fact and a

       determination of an appropriate visitation schedule between Mother and Ryan. It is

       so ordered.

             AFFIRMED IN PART AND REMANDED IN PART.

             Judges INMAN and ARROWOOD concur.